Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases, which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because of the legal term “said” [Abstract Line 5].  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Re Claim 9 Lines 2-4, the claim recites, “…with one end having dimensions similar to the cylindrical segment of the main body of the container and another end having dimensions similar to the narrowing of the main body.”  This language is deemed indefinite as to knowing what the term “similar” means as explained by the specification.  See MPEP 2173.05(b)(III)(C).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Letchinger et al. (2010/0084362) [Letchinger] in view of Couvelier (2013/0213986).
Re Claim 1, Letchinger – a drinking bottle assembly – discloses a container [10] for transporting and consuming liquids, wherein it comprises: a main body [22], a first closure device [28] at one end of the main body, a second closure device [20] in an opposite end of the main body [Fig. 2].
Letchinger does not expressly disclose a cover that surrounds the main body of the container wherein the cover comprises a continuous band of elastic material forming a tubular body around the main body and an extension.  However, Couvelier – a beverage container holder and insulator – discloses a cover [Couvelier, 20] that surrounds the main body of the container wherein the cover comprises a continuous band of elastic material [Couvelier, Paragraph 5 Lines 1-2, and Paragraph 31] forming a tubular body around the main body and an extension [Couvelier, 24].  The Applicant believes the claimed invention has an improvement over the prior art, when the prior art discloses the cover for the container, and the function of the cover for the container.  See MPEP 2143 (I)(A).  One of ordinary skill would be able to modify the Letchinger to be surrounded by the insulator, before the effective filing date of the invention, with predictable and obvious results, as “The sleeve 22 is flexible, and is shaped and sized to receive a beverage container ….” [Couvelier, Paragraph 17 Lines 1-2].
Re Claim 6, Letchinger in view of Couvelier discloses the claimed invention according to claim 1 above; further, the combination discloses the continuous band of 
Re Claim 8, Letchinger in view of Couvelier discloses the claimed invention according to claim 1 above; further, the combination discloses the main body comprises a cylindrical segment and a narrowing at one end such that the first closure device is fastened in the narrowing and the second closure device is fastened at the opposite end [Letchinger, Fig. 2].
Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Letchinger in view of Couvelier as applied to claim 1 above, and further in view of Mayer (2010/0288723).
Re Claims 2 and 3, the Letchinger and Couvelier combination discloses a first and second closure [Letchinger, first closure 28 and second closure 20] that comprises a base and a perimeter wall [Letchinger, Fig. 2].
The Letchinger and Couvelier combination does not disclose sealing rings wherein the first closure body is fastened to one end of the main body of the container with the sealing ring placed between the first closure body and the main body, and the second closure body is fastened to the other end of the main body of the container with the sealing ring placed between the second closure body and the main body.  However, Mayer – a hydration bottle – discloses sealing rings [Mayer, 210 and 232] wherein the first closure body [Mayer, 204] is fastened to one end of the main body of the container with the sealing ring placed between the first closure body and the main body, and the second closure body [Mayer, 212] is fastened to the other end of the main body of the container with the sealing ring placed between the second closure body and the main 
Re Claim 4, Letchinger in view of Couvelier in view of Mayer discloses the claimed invention according to claim 3 above; further, the combination discloses the second closure body comprises a perimeter annular body of plastic material [Letchinger, Fig. 3, see MPEP 608.02 (IX) for cross-section of plastic material] [Mayer, Claim 10].
Re Claim 5, Letchinger in view of Couvelier in view of Mayer discloses the claimed invention according to claim 4 above; further, the combination discloses the fastening between the first closure body and the main body and the one between the second closure body and the main body is by means of threading [Letchinger, 30, 32, 40, 42, Fig. 2] [Mayer, 220, 222, Fig 2B].
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Letchinger in view of Couvelier as applied to claim 6 above, and further in view of Metzger (2017/0369227).
The Letchinger and Couvelier combination does not disclose that the continuous band of elastic material has a variable thickness in the extension; however, Metzger – a beverage sleeve – discloses a sleeve of material in which there is a variable thickness in the extension [Metzger, 22, Paragraph 36 Lines 1-4 and 9-11].  The Applicant .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Letchinger in view of Couvelier as applied to claim 8 above, and further in view of Vinseiro et al. (2010/0219150) [Vinseiro].
The Letchinger and Couvelier combination does not disclose that the first closure body comprises a configuration in the shape of a truncated cone, with one end having dimensions similar to the cylindrical segment of the main body of the container and another end having dimensions similar to the narrowing of the main body.  However, Vinseiro – a container closure system – discloses the first closure body [Vinseiro, 20] comprises a configuration in the shape of a truncated cone [Vinseiro, Fig. 1], with one end having dimensions similar to the cylindrical segment of the main body of the container and another end having dimensions similar to the narrowing of the main body [Vinseiro, Paragraph 19 Lines 25-28].  The Applicant believes the claimed invention has an improvement over the prior art, when the prior art discloses the cap can have a shape of a truncated cone, replacing one closure for another.  See MPEP 2143 (I)(B).  One of ordinary skill would be able to modify the cap in the Letchinger container to have a truncated cone shape, before the effective filing date of the invention, with predictable .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HICKS whose telephone number is (571)270-1893.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/ROBERT J HICKS/Primary Examiner, Art Unit 3736